Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hallenbeck on January 13, 2022.

The application has been amended as follows: 

Claim 1 is amended: A roller interchange device comprising:
a support configured to be mounted 
a plurality of roller mounts configured to mount 
to the lay-up head when the support is mounted on the lay-up head;
 wherein two roller mounts are each provided on a rotation member rotatable relative to the support about a center of rotation and configured to move each respective roller mount to its engaged position, wherein the two roller mounts 

Claim 3 is amended: The roller interchange device according to claim 1, wherein the 

Claims 5 and 6 are cancelled.

Claim 11 is amended: [[A]] The roller interchange device according to claim 1, further comprising a plurality of roller holders each configured to hold [[a]] one of the respective rollers and defining a roller axis for rotation of [[the]] each respective roller, wherein each roller holder is mounted on a respective roller mount of the plurality of roller mounts.

Claim 12 is cancelled.

The roller interchange device according to claim 11, wherein at least one roller holder is configured so that the respective roller axis is moveable with respect to the respective roller mount in translation and/or rotation, so that in use when the roller mount is at the respective engaged position, a roller held by the respective roller holder has a range of corresponding compaction locations relative to the lay-up head. 

Claim 14 is amended: [[A]] The roller interchange device according to claim 13, wherein at least one roller holder is configured to cooperate with the respective roller mount so that the roller holder is moveable along an arcuate path with respect to the roller mount.

Claim 15 is amended: A roller interchange assembly comprising:

a support configured to be mounted on a composite material lay-up head;
a plurality of roller mounts configured to mount respective rollers, wherein each roller mount is selectively moveable to a respective engaged position relative the support; 
wherein the engaged position of each roller mount corresponds to a respective roller being held at a compaction location relative to the lay-up head when the support is mounted on the lay-up head;
 wherein two roller mounts are each provided on a rotation member rotatable relative to the support about a center of rotation and configured to move each respective roller mount to its engaged position, wherein the two roller mounts are at diametrically opposing positions on either side of the center of rotation and are constrained to rotate together; and
a plurality of rollers, each mounted to a respective one of the roller mounts.

Claim 16 is amended: [[A]] The roller interchange assembly according 
radius;
axial dimension;
material; and
Young’s modulus.

Claim 17 is amended: [[A]] The roller interchange assembly according to claim 15, wherein the plurality of rollers are each held by roller holders holding respective rollers for rotation around a roller axis,
wherein at least one roller holder is configured so that the respective roller axis is moveable with respect to the respective roller mount in translation and/or rotation, so that in use when the roller mount is at the respective engaged position, a roller held by the respective roller holder has a range of corresponding compaction locations relative to the lay-up head
wherein at least two rollers have different roller envelopes corresponding to their respective ranges of translation and/or rotation relative the support when the respective roller mount is in the engaged position.

Claim 18 is amended: [[A]] The roller interchange assembly according to claim 15, wherein the plurality of rollers are configured to engage a workpiece at a common engagement point relative the support, wherein each roller mount[[,]] and respective roller 

Claim 19 is amended: Composite material lay-up equipment comprising:
a lay-up head for guiding composite material towards a workpiece;
a roller interchange device ;
the roller interchange device comprising:
a support mounted on the lay-up head;
a plurality of roller mounts configured to mount respective rollers, wherein each roller mount is selectively moveable to a respective engaged position relative the support; 
wherein the engaged position of each roller mount corresponds to a respective roller being held at a compaction location relative to the lay-up head;
 wherein two roller mounts are each provided on a rotation member rotatable relative to the support about a center of rotation and configured to move each respective roller mount to its engaged position, wherein the two roller mounts are at diametrically opposing positions on either side of the center of rotation and are constrained to rotate together.

Claims 20-26 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner notes the “configured to” language as applied to the support, roller mount, and the movement of the rotation member indicates an intentional design structure for the device such that it can be mounted on a composite compaction head such that the roller mounts can functionally switch compaction rollers into and out of engagement positions via the rotation of the rotation member.  Examiner submits devices for unrelated applications that have supports having a rotation member thereon with roller mounts diametrically opposed to the center of rotation and constrained to rotate together (See, for example, Denkins, US 5,814,184, bottom of Fig. 1, wherein a handle support rotatably supports a rotation member with diametrically opposed roller mounts on either side of the center of rotation and constrained to rotate together), cannot reasonably be said to be configured for engaging compaction rollers when mounted on a composite layup head as instantly claimed.
The claims, by teaching the roller mounts, which are configured to mount engagable compaction rollers, at diametrically opposing positions relative to the center of rotation of the rotation member, indicates a design where the rollers are to be 180 degrees apart on the rotation member.  Layup heads with multiple rollers, rotatable on a rotation member to an engaged compaction position, are well-known in the prior art, but the rollers, and thus the rollers mounts tend to be closer together, rather than diametrically opposed (See, for example, Hamlyn et al., US 10,821,682, Figs. 3-6, wherein the roller mounts are not at diametrically opposing positions to center of rotation [A9]; and Frank, US 4,134,374, Figs. 2 and 7, teaching rotation to engage compaction, but again not teaching diametrically opposing positions).  This closer spacing relative to the center of rotation allows less rotational movement to engage the rollers, such as when the direction of the compaction head changes.  Hamlyn et al. (US 2016/0114540) teaches such angles may be adjusted, suggesting different angles may be obvious (See page 6, paragraph [0077]), but this teaches away from constraining the rollers, via their roller mounts, to rotate together as claimed, and still provides no motivation for diametrical opposition.  Thus, there appears to be no motivation in the art to space roller mounts configured to mount compaction rollers at diametrically opposed positions on either side of the center of rotation of a rotation member that rotates the roller mounts such that the respective rollers move into an engaged compaction position via the rotation, and wherein the roller mounts are constrained to rotate together.  There is no motivation in the art to design a device for changing the engagement of compaction rollers with such a structure since the prior art seems to suggest such a design would add rotational movement, and thus add work, to switch between rollers relative to current designs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746